         CASE 0:18-cr-00150-DWF-HB Doc. 254 Filed 10/21/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA
                       Criminal No. 18-CR-150(1) (DWF/HB)

 UNITED STATES OF AMERICA,

                      Plaintiff,

         v.                                NOTICE OF APPEARANCE

 MICHAEL HARI,

                      Defendant.


        Please add the following Assistant United States Attorney to the above-captioned

case:

        Add AUSA

        Timothy C. Rank

Dated: October 21, 2020                         Respectfully submitted,

                                                ERICA H. MacDONALD
                                                United States Attorney

                                                /s/ Timothy C. Rank

                                                BY: TIMOTHY C. RANK
                                                Assistant U.S. Attorney
                                                Attorney ID No. 245392
